106 F.3d 421
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re GSL ENGINEERING LTD., GSL Consumer Products Ltd., GSLRechargeable Products Ltd., Larry Paul Sloven,Hills Stores Company, Inc., LockwellCorporation, and Paul R. Cahn,Petitioners.
Misc. No. 458.
United States Court of Appeals, Federal Circuit.
March 21, 1996.

E.D.Va.
PETITION WITHDRAWN.
ON PETITION FOR WRIT OF MANDAMUS
BRYSON, Circuit Judge.

ORDER

1
GSL Engineering Ltd. et al. move to withdraw their petition for writ of mandamus.  In the opposition to GSL's petition, Black & Decker (U.S.) Inc. and Lockwood Products move for fees and expenses.  GSL opposes.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) GSL's motion to withdraw the petition for writ of mandamus is granted.


4
(2) Black & Decker's motion for fees and expenses is denied.